Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendments
The Amendment filed March 11th, 2021 has been entered. Claims 1-3, 6, 8-12, and 21-28 remain pending in the application. Applicant’s amendments to the claims have overcome the 112 rejections previously set forth in the non-final rejection mailed December 11th, 2020. 

Allowable Subject Matter
Claim 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  There is no teaching in the art of a tire with a tread portion comprising a center block as part of a minimum pattern unit which repeats, where the minimum pattern unit consists of four surrounding blocks. There are teachings of art with more than four .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 8, 10-11, 21, 23, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakagawa (U.S. Patent No. 6102093).
Regarding claim 1, Nakagawa teaches:
A tire comprising a tread portion (Abs), wherein
the tread portion has a repeated pattern portion in which a plurality of minimum pattern constituent units is arranged in a tire circumferential direction (Fig. 10, #2, 3 and 5A),
each of the minimum pattern constituent units includes a center block (Fig. 10, #2), a plurality of surrounding blocks surrounding the center block (Fig. 10, #3 and #5A), and dividing grooves each arranged between adjacent ones of the plurality of the surrounding blocks (Fig. 10), 
the dividing grooves include first dividing grooves and second dividing grooves inclined in opposite directions to each other (Fig. 10),
the surrounding blocks include a pair of first blocks adjacent to the center block on both sides in a tire axial direction (Fig. 10, #5A) and a pair of second blocks adjacent to the center block on both sides in the tire circumferential direction (Fig. 10, #3), and 
each of the pair of first blocks overlaps both the pair of second blocks in the tire circumferential direction, see image 1 below (Fig. 10; Image 1).

    PNG
    media_image1.png
    530
    818
    media_image1.png
    Greyscale












Image 1: Nakagawa Fig. 10

Regarding claim 2, Nakagawa teaches the limitations of claim 1, which claim 2 depends on. Nakagawa further teaches:
each of the minimum pattern constituent unites has four surrounding blocks (Fig. 10, #3 and 5A).

Regarding claim 8, Nakagawa teaches the limitations of claim 1, which claim 8 depends on. Nakagawa further teaches:
the second blocks each has a larger length (Fig. 10, L2) in the tire axial direction than that of the center block (Col. 2, lines 28-34; Fig. 10, L1).

Regarding claim 10, Nakagawa teaches the limitations of claim 1, which claim 10 depends on. Nakagawa further teaches:
each of the surrounding blocks is divided by a plurality of grooves each having a same depth (Col. 6, lines 61-63).

Regarding claim 11, Nakagawa teaches the limitations of claim 1, which claim 11 depends on. Nakagawa further teaches:
the center block has a quadrangular ground contacting surface surrounded by four edges (Fig. 10, #2).

Regarding claim 21, Nakagawa teaches the limitations of claim 1, which claim 21 depends on, Nakagawa further teaches:
the tread portion is provided with a pair of main grooves extending continuously in the tire circumferential direction and a plurality of lateral grooves to form the minimum pattern constituent units each of which is surrounded by the pair of main grooves and a pair of the lateral grooves adjacent in the tire circumferential direction (Fig. 10), and 
the minimum pattern constituent units are repeated in the tire circumferential direction via only a respective one of the lateral grooves (Fig. 10).

Regarding claim 23, Nakagawa teaches the limitations of claim 1, which claim 23 depends on, Nakagawa further teaches:
wherein a length L1 in the tire axial direction of the center block is in a range of from 0.15 to 0.30 times a tread width TW. TW is 162 mm (Col. 4, line 1), and in the figure (Fig. 10), L1 is 27 mm (Table 2), so L1 is about 0.167 times TW, which falls within the claimed range of 0.15 to 0.30.

Regarding claim 26, Nakagawa teaches the limitations of claim 1, which claim 26 depends on, Nakagawa further teaches:
wherein a length L4 in the tire axial direction of the second blocks is in a range of from 1.85 to 2.00 times a length L1 in the tire axial direction of the center block. Looking at the alternative embodiments of the art, in particular the third embodiment (Table 1), L4, which is labeled as L2 in the art, is 2.00 times the length L1 of the center block, thus falling within the claimed range.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 24, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (U.S. Patent No. 6102093), as applied to claim 1 above.
Regarding claim 3, Nakagawa teaches the limitations of claim 1, which claim 3 depends on. Nakagawa further teaches:
a ground contacting surface of each of the surrounding blocks has a larger area than a ground contacting surface of the center block (Col. 1, lines 50-56; Fig. 10, #2 and #3). Nakagawa is silent to the ground contacting surface area of the side blocks (Fig. 10, #5A), but judging from the figure and the fact that it is silent, this change could be made by a simple change of size in the absence of 

In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) Mere scaling up or down of a prior art process capable of being scaled up or down would not establish patentability in a claim to an old process so scaled. 

Regarding claim 24, Nakagawa teaches the limitations of claim 23, which claim 24 depends on. Nakagawa further teaches:
wherein a length L2 in the tire circumferential direction of the center block is in a range of from 0.20 to 0.30 times the tread width TW. TW is 162 mm (Col. 4, line 1), and in the figure (Fig. 10), L2, which is labeled as “a”, is 28 mm (Table 2), so L2 is about 0.173 times TW, which is obvious because it is close but not overlapping to the claimed range of 0.20 to 0.30 times TW, in the absence of unexpected results.

Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) 



Regarding claim 27, Nakagawa teaches the limitations of claim 1, which claim 27 depends on. Nakagawa further teaches:
wherein an angle θ3 of each of the first dividing grooves with respect to the tire axial direction and an angle θ4 of each of the second dividing grooves with respect to the tire axial direction are in a range of from 30 to 55 degrees with respect to the tire axial direction, this limitation is obvious because the range is close enough in the absence of unexpected results (Fig. 10).

Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) 

A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. 

Regarding claim 28, Nakagawa teaches the limitations of claim 1, which claim 28 depends on. Nakagawa further teaches:
wherein a groove width of each of the first dividing grooves is decreased on a tread edge side. Nakagawa teaches the dividing grooves but with a constant 

In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966). The court held that the configuration of the claimed container was found obvious absent persuasive evidence that the particular configuration of of the claimed container was significant. 

It has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (U.S. Patent No. 6102093), as applied to claim 1 above, and further in view of Kuroda (US-20140209225).
Regarding claim 6, Nakagawa teaches the limitations of claim 1, which claim 6 depends on, but does not teach the longitudinal side walls of the first blocks being concave, however, Kuroda, in a similar field of endeavor, tires for snow running, teaches:
the first blocks each has two longitudinal side walls arranged on both sides in the tire axial direction (Fig. 1, #6), and
each of the longitudinal side walls is concave toward a centroid of a ground contacting surface of each first block ([0060] – [0063]; Fig. 1, #11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first blocks of Nakagawa to incorporate the teachings of Kuroda and have the longitudinal side walls be concave. The purpose, as stated by Kuroda, being to thereby improve the steering stability on icy roads and snowy roads ([0063]).

Claims 9 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (U.S. Patent No. 6102093), as applied to claim 1 above, and further in view of Fujita (US-20170036489).
Regarding claim 9, Nakagawa teaches the limitations of claim 1, which claim 9 depends on, but does not teach the second blocks having triangular ground contacting surfaces, however, Fujita, in a similar field of endeavor, tires for snow running, teaches:
each second block has a triangular ground contacting surface surrounded by a first edge, a second edge, and a third edge, the first edge and the second edge being inclined in the same direction with respect to the tire axial direction, and the third edge being inclined in an opposite direction to the first edge and the second edge ([0027]; Fig. 1, #58A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second blocks of Nakagawa to incorporate the teachings of Fujita and make them have triangular ground contacting surfaces. This combination would have been obvious by KSR Rationale A, as both the 

Combining prior art elements according to known methods to yield
predictable results;

"A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007). 

"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

Regarding claim 25, Nakagawa teaches the limitations of claim 1, which claim 25 depends on, but does not teach a length L3 of the first block being 1.5 to 1.7 times a length L2 of the center block, however, Fujita, in a similar field of endeavor, tires for snow running, teaches:
wherein a length L3 in the tire circumferential direction of the first blocks (Fig. 1, #28A) is in a range of from 1.50 to 1.70 times a length L2 in the tire circumferential direction of the center block (Fig. 1, #58A). While the values of L3 and L2 are not defined by Fujita, it can be seen from the figure (Fig. 1) that L3 

Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of [Sudo's temperature range] that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). 

Response to Arguments
Applicant's arguments filed 03/11/2021 have been fully considered but they are not persuasive. 
Applicant argues that Nakagawa (U.S. Patent No. 6102093) does not teach the new limitation from claim 1, “each of the pair of first blocks overlaps both the pair of second blocks in the tire circumferential direction”. This argument is not persuasive because, as is seen in Image 1 cited above, the first blocks do each overlap both of the second blocks in the circumferential direction, therefore the argument is not persuasive and the rejection is upheld.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384.  The examiner can normally be reached on M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748